Citation Nr: 0514573	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In December 2003, the appellant and her son-in-law testified 
at a hearing before an RO hearing office.  A transcript of 
this hearing has been associated with the claims folder.


REMAND

The Board notes that medical opinions have been submitted in 
support of the proposition that the veteran's service-
connected psychiatric disability and coccygodynia played a 
material causal role in his death; however, the opinions do 
not appear to be based upon a review of the veteran's 
pertinent medical history.  In addition, the RO has not 
obtained a VA medical opinion based upon a review of the 
veteran's pertinent medical history.  The Board has 
determined that further development to obtain such an opinion 
is required to comply with VA's duty to assist the appellant 
in the development of the facts pertinent to her claim.

The Board also notes that on her October 2003 substantive 
appeal, the appellant requested a hearing before a Member of 
the Board at the RO.  In an attached statement, she also 
requested a local hearing with a decision review officer 
(DRO) at the RO.  The record reflects that she was afforded a 
hearing before a DRO; however, the evidence does not show 
that the requested hearing before the Board was scheduled or 
that the appellant withdrew her request for a hearing before 
the Board.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should arrange for 
the claims folder to be reviewed by a 
physician with appropriate expertise.  
The physician should be requested to 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's service-connected 
psychiatric disability and/or 
coccygodynia played a material causal 
role in his death, to include whether 
service-connected disability worsened the 
veteran's hypertension and/or aortic 
aneurysm.  The supporting rationale for 
the opinion must also be provided.

2.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she should be provided a supplemental 
statement of the case and scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



